Citation Nr: 0915611	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left eye chalazion on 
an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1952 to March 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable rating for the Veteran's service-connected 
chalazion of the lower left eyelid.  A Board videoconference 
hearing was held before the undersigned in July 2004.  In 
June 2006 the case was remanded to the RO for further 
development.  In March 2008, the Board granted a motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.  In May 2008 the Board issued a decision 
addressing the schedular basis of the Veteran's claim by 
denying compensable ratings for the service-connected 
chalazion prior to May 16, 2002 and from August 12, 2002 and 
granting a 10 percent rating from May 16, 2002 through August 
11, 2002.  The Board then remanded the case back to the RO to 
adjudicate the matter of entitlement to an increased rating 
on an extra-schedular basis.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

It has not been shown at any time during the rating period 
that the Veteran's left lower eyelid chalazion has resulted 
in marked interference with employment or frequent 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

Referral for consideration of an extra-schedular rating for 
the Veteran's left eye chalazion is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the matter of an extra-schedular evaluation for 
left eye chalazion, the Veteran has been advised of VA's 
duties to notify and assist in the development of his claim.  
A May 2008 letter from the RO explained what the evidence 
needed to show to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He was also given notice 
regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
VCAA notice was not given prior to the rating on appeal, the 
Veteran had ample opportunity to respond to the notice 
letter, and to supplement the record after notice was given.  
The claim was re-adjudicated after all essential notice was 
given.  See February 2009 supplemental statement of the case 
(SSOC).  The Veteran is not prejudiced in this decision by 
any technical notice timing or content defect that may have 
occurred along the way, nor is it so alleged.

Regarding VA's duty to assist, all indicated development has 
been completed.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  The Board also notes that 
an updated VA examination is not necessary in this case as 
there is no indication from the record that the Veteran's 
left eye chalazion has worsened since his last VA examination 
in November 2002, nor has the Veteran actually alleged such 
worsening.  See VAOPGCPREC 11-95 (The Board is not required 
to remand a claim for a new VA examination solely because of 
the passage of time since an otherwise adequate examination 
report was prepared.).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim 
for an extra-schedular evaluation for left eye chalazion.

II.  Factual Background

An April 1954 rating decision granted service connection and 
a noncompensable rating for chalazion of the lower left 
eyelid.  In June 2002 the Veteran sought an increased rating.

An August 2001 ophthalmology consult report noted that the 
Veteran was know to have high blood pressure.  There was no 
history of diabetes.  The Veteran had had multiple episodes 
of chalazion of the left lower eyelid.  On examination, there 
was laxity of the lower eyelids and it seemed as though the 
eyes were dry.  In both eyes he had clear corneae, deep and 
quiet anterior chambers, pupils equal and reactive to light, 
nuclear sclerosis of + 1, cup to disc ration of .3 and flat 
retinae with no signs of hypertensive retinopathy.  The 
diagnostic impression was dry eyes with history of recurring 
chalazion, left lower eyelid.  It was recommended that the 
Veteran do lid hygiene and use artificial tears in both eyes.

A December 2001 optometry note showed vision through the old 
prescription of 20/40 in the right eye and 20/30 in the left 
eye.  The vision through the newly prescribed prescription 
was 20/30 in the right eye and 20/25- in the left eye.  The 
diagnosis was astigmatism and presbyopia.

An April 2002 VA ophthalmology note indicated that the 
Veteran had had in the past a multiple chalazion on the left 
lower eyelid and some laxity of the lower eyelids.  It had 
seemed that he had had dry eye and he was treated with 
artificial tears and felt better.  On examination, it seemed 
that the eyelids were clear from crust and that the eyelash 
margin was quiet.  The Veteran's vision with his glasses was 
20/60 in the right eye and 20/30 in the left eye.  He was 
noted to have early signs of anterior subcapsular cataracts.

A May 16, 2002 VA ophthalmology note indicated that the 
Veteran came in on an emergency basis.  He developed a sty on 
his left lower eyelid.  Augmentin and Tobradex four times per 
day followed by warm compress were prescribed.  A June 20, 
2002 VA ophthalmology note indicated that the Veteran had a 
chalazion in his left lower eyelid at the lid margin.  He 
also had an obstructed gland in the middle part of the left 
upper eyelid.  He was treated with Augmentin and Tobradex 
ointment.  It was noted that the lesion of the left lower 
eyelid had improved and that the Veteran should continue with 
ointment and warm compresses for another six weeks.  If the 
lesion did not go away by that time, a surgical procedure was 
to be considered.

An August 12, 2002 VA consultation report indicated that the 
Veteran had been treated with Augmentin and Tobradex for the 
chalazion on the left lower eyelid. The Augmentin had been 
discontinued and it was noted that the Tobradex should also 
be discontinued.  Vision with glasses was 20/50 in the right 
eye and 20/25 in the left eye.  It was noted that the Veteran 
should return for follow-up examination in three months and 
that he would continue to use artificial tears, up to 4 times 
per day as needed.  A November 2002 VA ophthalmology note 
indicated that the Veteran had had a past chalazion on his 
left lower eyelid but on examination the eyelids were quiet 
and there was no sign of crossing.  The Veteran's vision with 
his glasses was 20/60 in the right eye and 20/40 in the left 
eye.  He was known to have high blood pressure and had early 
signs of anterior subcapsular cataracts.  The diagnostic 
impression was no sign of hypertensive retinopathy.  The 
ophthalmologist recommended that the Veteran continue with 
artificial tears 4 times per day in each eye or every four 
hours in each eye as needed.

On November 2002 VA eye examination, it was noted that the 
Veteran had a growth on the left lower eyelid that would come 
and go.  The Veteran reported itchiness in the left eye.  He 
would use tear gel and dextramethesone when the growth flared 
up.  Vision in the left eye was "0.4/0.5m" near and 20/30 far 
and vision in the right eye was "0.4/0.5m" near and 20/40 
far.  The diagnoses were resolving/recurring sty of the left 
eye and cataracts.  The Veteran was instructed to use warm 
compresses and lid soaks.

A December 2002 VA optometry note showed vision through the 
Veteran's old prescription of 20/50 in the right eye and 
20/30 in the left eye.  The Veteran was then given a new 
prescription, which improved his vision to 20/30 in the right 
eye and 20/25- in the left eye.  The diagnosis was 
astigmatism and presbyopia.

On November 2003 VA optometry examination the Veteran again 
reported that his sty would appear and disappear.  It was 
physically bothersome and irritating during a flare-up with 
intermittent burning prevalent while reading or watching TV.  
The Veteran's vision appeared to be similar to his habitual 
prescription and it appeared to be more stable with 
refractive findings.  The diagnostic impressions were 
hyperobia, astigmatism/presbyopia, mild, immature cataracts 
and optic nerve assymmetry, all applicable to both eyes.

At his July 2004 Board hearing the Veteran testified that the 
growth on his left lower eyelid would start out as a cyst and 
then would keep growing.  After a week or so he would put a 
hot compress on it and try to lower it or break it and when 
it did break it would irritate his eye, as if he would have 
some sort of obstruction in his eye that he could not see out 
of.  As a result, he would have to keep wiping his eye.  
Eventually it would clear up and after three or four weeks 
the growth would go away.  This course of events would happen 
maybe three or four times a year. The Veteran also indicated 
that when the growth would flare up he would have to keep 
wiping his left eye in order to see out of it and that this 
would negatively affect his work.  He reported that over the 
course of a year, he would lose about two weeks of work as a 
result of the eye problem.  He also indicated that the most 
recent treatment he had received was about a year and a half 
prior at the VA and that he was not receiving any non VA 
treatment for the left lower eyelid disability.

On November 2004 VA optometry examination the Veteran 
complained of "cysts" on his lower eyelids that resolved with 
warm compresses within two weeks.  The Veteran's far vision 
without correction was 20/250 in the right eye and 20/40+1 in 
the left eye.  Examination of the lids/lashes showed no 
flaking of either eye and no hordeolum/chalazion.  The 
diagnostic impressions were cortical cataracts, right greater 
than left eye, presbyopia/hyperobia/astigmatism, no sign of 
retinal detachment, holes or tears.  The examiner recommended 
eyelid hygiene twice daily and reinstructed the Veteran 
regarding conducting such hygiene.

On November 2005 VA optometry examination the Veteran 
reported that he was doing eyelid scrubs for his left eyelid 
and that it had helped his chalazion.  Corrected visual 
acuity for distance was found to be 20/40-1 in the right eye 
and 20/30 in the left eye.  The diagnostic impressions were 
bilateral cortical cataracts, stable and 
presyopia/hyperobia/astigmatism, no change.

An August 2006 VA treatment record notes that the Veteran had 
passed his driver's examination and obtained a current 
license.

In an October 2006 statement, the Veteran indicated that his 
eye problems interfered with his work as a draftsman.  He 
indicated that he used sick days, but his employer never 
documented the reason.  

In a May 2008 decision, the Board (in pertinent part) granted 
a 10 percent schedular rating for the Veteran's service-
connected left eye chalazion from May 16, 2002 through August 
11, 2002.  A May 2008 rating decision implemented the Board's 
decision.

By letter dated in May 2008, the RO requested the Veteran to 
submit or identify evidence which tends to show marked 
interference with employment and/or frequent hospitalization 
due to his left eye chalazion.  The Veteran was also advised 
that such evidence could include documentation demonstrating 
the amount of time he has lost from work specifically as a 
result of the left eye chalazion..  In a July 2008 statement, 
the Veteran indicated that he had no information or evidence 
to give VA in support of his claim.

II.  Legal Criteria and Analysis

As was noted above, the Board's May 2008 decision addressed 
the schedular basis of the Veteran's claim, and the current 
appeal is limited to consideration of whether an extra-
schedular rating is warranted.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).

The Veteran's statements describing the symptoms of his left 
eye chalazion are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
these statements must be considered in conjunction with the 
objective medical evidence of record and the pertinent 
criteria, in this case, those pertaining to assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  See 38 C.F.R. § 3.321(b).

The Board has reviewed the pertinent lay and medical evidence 
of record, and finds that the evidence does not show that the 
Veteran's left eye chalazion presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

First, there is no evidence that the left eye chalazion has 
resulted in the Veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the Veteran has ever been hospitalized for 
his left eye chalazion.

Second, the evidence does not show that there has been a 
marked interference with employment.  The Veteran did testify 
that when the growth would flare up it would interfere with 
his vision, which in turn would negatively impact his work.  
He also reported that over the course of a year he would lose 
about two weeks of work as a result of this problem.  
Although these reports suggest some interference with work 
performance and even some missed time from work, they do not 
indicate marked interference with the Veteran's actual 
employability.  Moreover, the Veteran has not offered any 
evidence (documentation from an employer demonstrating the 
amount of time he has lost from work) to the effect that he 
has missed work due to his left eye chalazion.  In short, 
there is no indication from the record that the Veteran's 
left eye chalazion has presented a substantial impediment to 
him finding and maintaining gainful employment.  Nor has the 
Veteran alleged that the chalazion has caused such an 
impediment.  

Of note, an August 2006 VA treatment record notes that the 
Veteran had passed his driver's examination and obtained a 
current license, indicating that his vision was not so 
impaired as to prohibit driving..

Again, the Board notes that the Veteran did not provide any 
evidence of information in response to VA's May 2008 request 
for evidence in support of his claim, to include evidence of 
marked interference with employment.  Specifically, he 
submitted no records pertaining to lost time or sick leave 
used due to left eye chalazion, and no correspondence from an 
employer or former employer that would verify his 
contentions.

In summary, on review of the record as discussed above, the 
Board concludes that there is nothing in these records to 
indicate that that the Veteran's left eye chalazion 
represents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The evidence does not show that the 
left eye chalazion presents a disability picture resulting in 
a marked interference with employment or frequent periods of 
hospitalization.  Therefore, the Board finds the evidence is 
against the Veteran's claim that the disability picture 
presented by the service-connected left eye chalazion 
warrants an increased rating on an extra-schedular basis.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


ORDER

An increased rating for left eye chalazion on an extra-
schedular basis is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


